           Case 2:20-cv-00309-APG-VCF Document 22 Filed 08/04/20 Page 1 of 4




 1   MICHELLE D. ALARIE, ESQ.
     Nevada Bar No. 11894
 2   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 3   Las Vegas, Nevada 89169
     Telephone: (702) 678-5070
 4   Facsimile: (702) 878-9995
     malarie@atllp.com
 5
     Attorneys for Plaintiffs Broadcast Music, Inc., Cotillion Music, Inc.,
 6   Terry Stafford Music Co., Sony/ATV Songs LLC d/b/a Sony/ATV Tree
     Publishing, Sony/ATV Songs LLC, and House of Cash, Inc.
 7

 8                                 UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10
      BROADCAST MUSIC, INC.; COTILLION
11    MUSIC, INC.; TERRY STAFFORD MUSIC CO.;                    Case No.: 2:20-cv-00309-APG-VCF
12    SONY/ATV SONGS LLC d/b/a SONY/ATV TREE
      PUBLISHING; SONY/ATV SONGS LLC; HOUSE
13    OF CASH, INC.,                                            PLAINTIFFS’ UNOPPOSED
                                                                MOTION TO EXTEND DEADLINE
14                   Plaintiffs,                                TO RESPOND TO DEFENDANT
                                                                JAMES MURPHY’S MOTION TO
15            vs.                                               DISMISS [ECF NO. 8]
16    TRM HOSPITALITY LLC d/b/a LEGENDS                         (FIFTH REQUEST)
      SPORTS BAR & GRILL and JAMES MURPHY,
17    individually,
18                   Defendants.
19

20          Plaintiffs, Broadcast Music, Inc. (“BMI”), Cotillion Music, Inc., Terry Stafford Music Co.,
21   Sony/ATV Songs LLC d/b/a Sony/ATV Tree Publishing, Sony/ATV Songs LLC, and House of Cash,
22   Inc. (collectively, “Plaintiffs”), by and through their counsel, Armstrong Teasdale LLP, hereby move
23   pursuant to Fed. R. Civ. P. 6 and Local Rule LR IA 6-1, to extend the deadline to respond to
24   Defendant James Murphy’s Motion to Dismiss (ECF No. 8), which was filed on March 4, 2020, by
25   an additional forty-five (45) days so that Plaintiffs’ response would be due on September 21, 2020,
26   instead of the current deadline of August 5, 2020.          Undersigned counsel communicated with
27   Defendant James Murphy via email on July 30, 2020, August 2, 2020, and August 3, 2020, regarding
28   this extension request, and Mr. Murphy was in agreement to a 45 day extension. This is the fifth
                                                    1
           Case 2:20-cv-00309-APG-VCF Document 22 Filed 08/04/20 Page 2 of 4




 1   request to extend this particular deadline. A hearing is not presently scheduled for the Motion to
 2   Dismiss.
 3          Good cause exists to extend the deadline for Plaintiffs to respond to the Motion to Dismiss by
 4   an additional 45 days, or to September 21, 2020. In light of the present COVID-19 pandemic
 5   prompting the issuance of numerous Emergency Directives requiring the closure of bars in Nevada,
 6   which includes Defendant TRM Hospitality LLC dba Legends Sports Bar & Grill (“Legends”) as it
 7   is a gaming bar and restaurant in Clark County, Nevada, as well as other issues that are purportedly
 8   interfering with Legends ability to re-open, Plaintiffs believe that additional time is appropriate to
 9   allow Defendants operations to resume before requiring Mr. Murphy, who is currently proceeding in
10   proper person, to actively participate in this litigation.   Furthermore, the parties are earnestly
11   discussing settlement and Plaintiffs anticipate that a full settlement of this action may be
12   forthcoming. As such, the additional time will allow the parties to settle this action, which will
13   eliminate the need for Plaintiffs to respond to the pending Motion to Dismiss. This request for an
14   additional 45 day extension to respond to the Motion to Dismiss is made in good faith and is not
15   intended to unreasonably delay this matter. In particular, this case was only filed on February 13,
16   2020, and per the Scheduling Order, discovery does not close until the end of November 2020 (ECF
17   No. 13).
18          On July 30, 2020, August 2, 2020, and August 3, 2020, undersigned counsel communicated
19   with Plaintiff James Murphy via email regarding this extension request.         Mr. Murphy was in
20   agreement with Plaintiffs seeking this 45 day extension.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                       2
           Case 2:20-cv-00309-APG-VCF Document 22 Filed 08/04/20 Page 3 of 4




 1          Based on the foregoing, Plaintiffs respectfully request that this Court extend their deadline to
 2   respond to the Motion to Dismiss by 45 days, or to September 21, 2020.
 3      DATED this 4th day of August, 2020.       ARMSTRONG TEASDALE LLP
 4
                                                  By:/s/Michelle D. Alarie
 5                                                   MICHELLE D. ALARIE, ESQ.
                                                     Nevada Bar No. 11894
 6                                                   3770 Howard Hughes Parkway, Suite 200
                                                     Las Vegas, Nevada 89169
 7
                                                  Attorneys for Plaintiffs Broadcast Music, Inc.,
 8                                                Cotillion Music, Inc., Terry Stafford Music Co.,
                                                  Sony/ATV Songs LLC d/b/a Sony/ATV Tree Publishing,
 9                                                Sony/ATV Songs LLC, and House of Cash, Inc.
10
11
                                                  ORDER
12
                                                  IT IS SO ORDERED.
13
14
                                                  UNITED STATES DISTRICT JUDGE
15
                                                  DATE:     August 4, 2020
16

17
18

19

20

21
22

23

24
25

26

27
28

                                                       3
          Case 2:20-cv-00309-APG-VCF Document 22 Filed 08/04/20 Page 4 of 4



                                      CERTIFICATE OF SERVICE
 1
           Pursuant to Fed.R.Civ.P.5(b) and Section IV of District of Nevada Electronic Filing
 2
     Procedures, I certify that I am an employee of ARMSTRONG TEASDALE LLP, and that the
 3
     foregoing document was served:
 4
                  via electronic service to the address(es) shown below:
 5

 6
 7                via the U.S. Postal Service at Las Vegas, Nevada, in a sealed envelope, with first-class
 8                postage prepaid, on the date and to the address(es) shown below:

 9                 James Murphy
                   1119 Pinto Horse Avenue
10
                   Henderson, NV 89052
11                 Jhm13@cox.net
                   Defendant in Proper Person
12

13
14 Date: August 4, 2020                             /s/Simone Ruffin
                                                    An employee of Armstrong Teasdale LLP
15

16

17
18

19

20

21
22

23

24
25

26

27
28

                                                     4
